Citation Nr: 1446848	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  13-09 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle disability. 

2.  Entitlement to service connection for right knee degenerative joint disease.

3. Entitlement to service connection for left knee degenerative joint disease.

4.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss, to include on an extraschedular basis, prior to April 26, 2014. 

5.  Entitlement to an initial disability evaluation higher than 10 percent for bilateral hearing loss, to include on an extraschedular basis, since April 26, 2014. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

This appeal was processed, in part, using the Virtual VA paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran served on active duty from May 1946 to December 1947.  

This case is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida. 

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a July 2014 rating decision, the initial rating for bilateral hearing loss was increased to 10 percent, from April 26, 2014.  Because the increase does not represent a full grant of the benefit sought, the initial rating claim remains in appellate status.  

The issues of entitlement to an initial compensable disability evaluation for bilateral hearing loss, before and since April 26, 2014, to include on an extraschedular basis, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating decision in July 2014, prior to the promulgation of a decision in the appeal, the RO granted service connection for degenerative joint disease of the right knee.

2.  By rating decision in July 2014, prior to the promulgation of a decision in the appeal, the RO granted service connection for degenerative joint disease of the left knee.

3.  By rating decision in July 2014, prior to the promulgation of a decision in the appeal, the RO granted service connection for a left ankle disability.  


CONCLUSIONS OF LAW

1.  The issue of service connection for degenerative joint disease of the right knee is no longer in appellate status.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The issue of service connection for degenerative joint disease of the left knee is no longer in appellate status.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The issue of service connection for a left ankle disability is no longer in appellate status.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  The full benefits sought by the Veteran, service connection for right knee degenerative joint disease, left knee degenerative joint disease, and a left ankle disability have been granted by the RO.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and dismissal is warranted. 


ORDER

The appeal for service connection for degenerative joint disease of the right knee is dismissed.  

The appeal for service connection for degenerative joint disease of the left knee is dismissed.  

The appeal for service connection for a left ankle disability is dismissed.  


REMAND

The Veteran seeks a higher rating for bilateral hearing loss, to include on an extraschedular basis.  He asserts that his hearing is worse since the most recent VA examination in April 2014.  In addition, he maintains that his bilateral hearing loss causes marked interference with employment, having cut short his career as a trial attorney because he was unable to hear the Judge, witness, or opposing counsel during the legal proceedings.  

A claim for entitlement to an extraschedular rating must be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

Although the Veteran has not exhibited a hearing loss disability meeting the criteria for more than a 10 percent schedular rating on audiological evaluation, he states he has substantial difficulty distinguishing spoken words, which warrants an extraschedular rating.  Accordingly, given the evidence of an unusual disability not contemplated by the rating schedule along with the Veteran's contentions of marked interference with employment, the criteria for referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) have been met.  See Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hearing loss examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner must specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Refer the claims of entitlement to an extraschedular rating for bilateral hearing loss to the Director, Compensation and Pension, for extraschedular consideration.  

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


